DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/21 was filed after the mailing date of the Final Rejection on 07/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie Schiller on 01/20/22.
The application has been amended as follows: 
Claims 51-54 have been cancelled. 
1.	(Currently Amended) A method of performing a medical procedure in a patient to treat stroke, the method comprising: 

advancing the guide catheter toward a target site within an intracranial vessel, the target site being a location of an occlusion comprising occlusive material; 
inserting an extension catheter into the lumen of the guide catheter positioned within the blood vessel, the extension catheter comprising: 
a non-expandable, flexible, distal luminal portion having only a single lumen extending between a proximal end and a distal end, wherein an outer diameter of the proximal end is larger than an outer diameter of the distal end, wherein the distal luminal portion of the extension catheter comprises a step up from the outer diameter of the distal end to the outer diameter of the proximal end wherein the step up is over a transition section, and wherein the transition section is between 3 mm and 10 mm in length; and 
a proximal tether extending proximally from a point of attachment with the flexible distal luminal portion, wherein an outer diameter of the proximal tether at the point of attachment is smaller than the outer diameter of the proximal end of the flexible distal luminal portion, and wherein the proximal tether is less flexible than the flexible distal luminal portion and is configured to control movement of the extension catheter; 
telescopically sliding the extension catheter through the lumen of the guide catheter until the distal end of the flexible distal luminal portion of the extension catheter extends out of the opening of the guide catheter and the extension catheter reaches the target site, 

performing aspiration thrombectomy on the occlusion by applying a negative pressure to a contiguous lumen formed by the lumen of the flexible distal luminal portion and the lumen of the guide catheter when the flexible distal luminal portion of the extension catheter and the guide catheter are concentrically aligned to capture the occlusive material, the contiguous lumen extending from the distal end of the flexible distal luminal portion to the proximal end region of the guide catheter.

9.	(Currently Amended) The method of claim 1, wherein the 

21.	(Currently Amended) The method of claim 19, wherein the seal formed between the guide catheter and the extension catheter is due to a difference in the outer diameter of the proximal end of the flexible distal luminal portion and the 

22.	(Currently Amended) The method of claim 21, further comprising a sealing element at the overlap region sized to seal a gap between the outer diameter of the proximal end of the flexible distal luminal portion and the 

35.	(Currently Amended) A method for performing a medical procedure in a patient to treat stroke, the method comprising: 
inserting a guide sheath into a blood vessel from a transfemoral access site, the guide sheath comprising a lumen extending between a proximal end region of the guide sheath and a distal end 
advancing the guide sheath toward a target site within an intracranial vessel, the target site being a location of an occlusion comprising occlusive material; 
inserting a catheter into the lumen of the guide sheath positioned within the blood vessel, the catheter comprising: 
a non-expandable, flexible, distal luminal portion having a proximal end, a distal end, a lumen extending between the proximal end and the distal end of the catheter, a proximal opening into the lumen and a distal opening from the lumen of the flexible, distal luminal portion; 
a proximal extension extending proximally from a point of attachment near the proximal opening; and 
a sealing portion on the proximal end of the flexible, distal luminal portion that is configured to seal with the 
wherein the flexible, distal luminal portion has a length from the point of attachment to the distal end that is shorter than the working length of the guide sheath;
 wherein the distal luminal portion of the catheter comprises a step up from an outer diameter of the distal end to the outer diameter of the sealing portion on the proximal end wherein the step up is over a transition section, and wherein the transition section is between 3 mm and 10 mm in length;
telescopically sliding the catheter through the lumen of the guide sheath until the distal end of the flexible, distal luminal portion of the catheter extends out of the opening of the guide sheath and the catheter reaches the target site and the sealing portion is located in the lumen of the guide sheath to form the seal; and 
performing aspiration thrombectomy on the occlusion by applying a negative pressure to a contiguous lumen formed by the lumen of the flexible, distal luminal portion and the lumen of the guide sheath when the flexible, distal luminal portion of the catheter and the guide sheath are concentrically aligned to capture the occlusive material, the contiguous lumen extending from the distal end of the flexible, distal luminal portion to the proximal end region of the guide sheath.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/09/21, with respect to 112(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 35 has been withdrawn. 

Reasons for Allowance
Claims 1-17, 19-24, 26, 28-37, and 39-48 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method of performing a medical procedure in a patient to treat stroke that includes the combination of recited limitations in claims 1 and 35.
Concerning claims 1 and 35, previously cited prior art reference Morsi discloses the method as substantially claimed except for the transfemoral access approach; an extension catheter, as substantially claimed, inserted into guide catheter wherein a seal is formed between the catheters; and wherein the distal luminal portion of the extension catheter comprises a step up from an outer diameter of the distal end to the outer diameter of the sealing portion on the proximal end wherein the step up is over a transition section, and wherein the transition section is between 3 mm and 10 mm in length. 
Previously cited prior art reference Wang teaches an extension catheter, as substantially claimed, inserted into guide catheter (Fig. 4) for the purpose of improving access to arteries such as the coronary arteries (Par. 0027). However, Wang does not teach the transfemoral access approach; and wherein the distal luminal portion of the extension catheter comprises a step up from an outer diameter of the distal end to the outer diameter of the sealing portion on the proximal end wherein the step up is over a transition section, and wherein the transition section is between 3 mm and 10 mm in length.
Previously cited prior art reference Chou teaches a method of performing a medical procedure in a patient to treat stroke, the method comprising: inserting a guide catheter into a blood vessel from a transfemoral access site (Par. 0313 & 0415). However, Chou fails to teach wherein the distal luminal portion of the extension catheter comprises a step up from an outer diameter of the distal end to the outer diameter of the sealing portion on the proximal end wherein the step up is over a transition section, and wherein the transition section is between 3 mm and 10 mm in length.
Previously cited prior art reference Adams teaches wherein the distal luminal portion of the extension catheter comprises a step up from an outer diameter of the distal end to the outer diameter of the sealing portion on the proximal end wherein the step up is over a transition section (Figs. 3-4C). However, Adams fails to further teach wherein the transition section is between 3 mm and 10 mm in length. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771